frtOuJjZS)

                                                                            5"-1 \
                                       IN THE                                                ^
             COURT OF COURT OF CRIMINAL APPEALS OF TEXAS



                                   No. PD-1341-14
                                                                              FILED IN
                                                                     COURT OF CRIMINAL APPEALS


                         STACY STINE CARY, Appellant                        May 11 2015
                                                                        ABEL ACOSTA, CLERK




                         THE STATE OF TEXAS, Appellee


    On Appeal from the Court of Appeals, Fifth District of Texas at Dallas
                  Court of Appeals No. 05-12-01421-CR




              APPELLANT'S UNOPPOSED MOTION TO EXTEND
             TIME TO FILE APPELLANT'S BRIEF BY FOUR DAYS


        Appellant Stacy Stine Cary respectfully moves for an extension of time to

file her Appellant's Brief by four (4) days. In support of this motion, she would

respectfully show as follows:

        1.     The deadline for filing the Appellant's Brief is Monday, May 11,

2015.


        2.     Appellant seeks a four-day extension until Friday, May 15, 2015.

        3.     An extension is necessary because of appellate counsel's schedule, the

complexity of the facts and issues, and the fact that the Fifth Court of Appeals has

now issued an opinion in the related case of David Cary v. State of Texas, No. 05-


Unopposed Motion for Extension of Time—Page 1
13-01010-CR. Specifically, in the last two weeks, appellate counsel has had to

prepare for/attend multiple contested evidentiary hearings and has a highly

contested sentencing in federal court that will involve both fact and expert

testimony and out-of-town witnesses. In the David Cary case, the Dallas Court of

Appeals reversed the appellant's conviction, and this opinion needs to be addressed

in the initial brief. The four-day extension that counsel has requested will also

allow enough time for the Appellant and her husband to review the appellant's

brief and to give input to counsel concerning the trial record. APPELLEE, THE

STATE OF TEXAS, DOES NOT OPPOSE THIS REQUESTED

EXTENSION.


      4.     Ms. Cary previously made an unopposed request for an extension of

thirty (30) days, but the Court granted an extension of seventeen (17) days. Ms.

Cary will not seek afurther extension oftimefor this appellant's brief ifthis

request is granted.




Unopposed Motion for Extension of Time—Page 2
                                        Respectfully submitted,



                                                /s/ John M. Helms
                                        John M. Helms       •
                                        Texas Bar No. 09401001
                                       BRODEN, MICKELSEN, HELMS &
                                       SNIPES, LLP
                                        2600 State Street
                                        Dallas, Tx 75204
                                       Tel: (469)951-8496
                                       Fax:(214)720-9594
                                       john@johnhelmslaw.com

                                        ATTORNEY FOR APPELLANT,
                                        STACY STINE CARY


                        CERTIFICATE OF CONFERENCE


      Undersigned counsel has conferred with Joseph Corcoran, counsel for
Appellee, the State of Texas, and the Appellee does not oppose this motion.

                                                      /s/ John M. Helms
                                                 John M. Helms



                             CERTIFICATE OF SERVICE


      This certifies that a true and correct copy of this instrument has been served
on counsel of record on May 11, 2015, as follows:

Joseph Corcoran
Assistant Attorney General
P.O.Box 12548
Capitol Station
Austin, TX 78711
* DELIVERED VIA E-MAIL *
                                                      Isl John M. Helms
                                                 John M. Helms



Unopposed Motion for Extension of Time—Page 3